Exhibit 10.49

GRAHAM PACKAGING COMPANY INC.

2010 LONG TERM INCENTIVE PLAN

The Graham Packaging Company Inc. 2010 Long Term Incentive Plan (the “LTIP”) is
designed to encourage results-oriented actions on the part of select
vice-presidents, general managers, and directors of Graham Packaging Company
Inc. (the “Company”) and its Affiliates that will drive the achievement of
specific business objectives. LTIP Awards granted to participants under this
LTIP will be made under the Company’s 2010 Equity Compensation Plan (the “2010
Equity Plan”) and will be subject to the terms of that plan as well as the terms
of this LTIP. Except where otherwise specifically provided, in the event of any
conflict between the terms of this LTIP and the terms of the 2010 Equity Plan,
the terms of the 2010 Equity Plan shall govern. Capitalized terms used, but not
otherwise defined in this LTIP will have the meaning given to such terms in the
2010 Equity Plan. Following are the details of the LTIP.

I. Eligibility

Vice-Presidents, Directors (salaried exempt corporate employees at pay grades 19
through 21), and General Managers of the Company and its Affiliates (“Eligible
Employees”) are eligible to participate in the LTIP. The Committee shall select
the Eligible Employees who shall participate in the LTIP (the “Participants”).
To participate in the LTIP, an Eligible Employee must agree to the terms and
condition as described in the 2010 Plan, this LTIP and the LTIP Award Agreement.

II. The LTIP Awards

The Committee shall establish for each Participant an LTIP Award that will be
payable if and to the extent that the Participant attains the LTIP Performance
Goals for the applicable LTIP Performance Period as specified in the LTIP Award
Agreement. The Committee shall determine whether, with respect to an LTIP
Performance Period, the LTIP Performance Goals have been met with respect to a
given Participant and, if they have, shall so certify within 60 days after the
expiration of the LTIP Performance Period (the “Certification Date”). In
connection with such certification, the Committee, or its delegate, may decide
that the amount of the LTIP Award actually paid to a given Participant may be
less than the amount determined by the applicable LTIP Performance Goals;
provided that the Committee shall have the authority to waive any applicable
performance goals.

III. Administration

The LTIP shall be administered by the Committee. The Committee is authorized to
interpret the LTIP, to establish, amend and rescind any rules and regulations
relating to the LTIP, and to make any other determinations that it deems
necessary or advisable for the administration of the LTIP. The Committee may
correct any defect or supply any omission or reconcile any inconsistency in the
LTIP in the manner and to the extent the Committee deems necessary or advisable.
Any decision of the Committee in the interpretation and administration of the
LTIP, as described herein, shall lie within its sole and absolute discretion and
shall be final, conclusive and binding on all parties concerned (including, but
not limited to, Participants and their beneficiaries or successors). The
Committee shall have the full power and authority to establish the terms and
conditions of any LTIP Award consistent with the provisions of the LTIP and to
waive any such terms and conditions at any time (including, without limitation,
accelerating or waiving any vesting conditions). Determinations made by the
Committee under the LTIP need not be uniform and may be made selectively among
Participants, whether or not such Participants are similarly situated. The
Committee shall require payment of any minimum amount it may determine to be
necessary to withhold for federal, state, local or other, taxes as a result of
the payment of an LTIP Award. Unless the Committee specifies otherwise, if an
LTIP Award is payable in Shares, then the Participant may elect to pay a portion
or all of such minimum withholding taxes by (a) delivery in Shares, or
(b) having Shares withheld by the Company from any Shares that would have
otherwise been received by the Participant. The number of Shares so delivered or
withheld shall have an aggregate Fair Market Value sufficient to satisfy the
applicable minimum withholding taxes.



--------------------------------------------------------------------------------

IV. Service Requirements

A Participant must be employed by the Company or an Affiliate on the
Certification Date to receive payment of an LTIP Award. Upon a Change in
Control, all LTIP Awards shall become fully vested and payable at the maximum
amount.

V. Payment of LTIP Awards

Except as otherwise provided for herein or determinate by the Committee, LTIP
Awards shall be payable in cash within 15 days after the Certification Date.
However, if a Participant is subject to Share ownership requirements established
by the Company as of the payment date, then the Participant’s LTIP Award shall
be payable, as determined in the sole and absolute discretion of the Committee,
in Shares up to the number of Shares necessary for such Participant to meet his
or her Share ownership requirements. All determinations of the number of Shares
payable under an LTIP Award will be based upon the Fair Market Value of the
Shares on the date of payment by the Committee in its sole and absolute
discretion. Any portion of an LTIP Award not paid in Shares will be paid in
cash. Notwithstanding any thing to the contrary, all LTIP wards that become
payable upon a Change of Control shall be payable in cash upon the Change of
Control.

VI. Adjustments

Notwithstanding any other provisions in the LTIP to the contrary, in the event
of any change in the outstanding Shares after the grant of an LTIP Award, by
reason of any Share dividend or split, reorganization, recapitalization, merger,
consolidation, spin-off, combination or exchange of Shares or other corporate
exchange or change in capital structure, any distribution to shareholders of
Shares (other than regular cash dividends) or any similar event, the Committee
without liability to any person shall make such substitution or adjustment, if
any, as it deems to be equitable, as to any outstanding LTIP Awards; provided
that the Committee shall determine in its sole discretion the manner in which
such substitution or adjustment shall be made.

VII. No Right to Employment or LTIP Awards

The granting of an LTIP Award under the LTIP shall impose no obligation on the
Company or any of its Affiliate to continue the Employment of a Participant and
shall not lessen or affect the Company’s or any of its Affiliate’s right to
terminate the Employment of such Participant. No Participant or other Person
shall have any claim to be granted any LTIP Award, and there is no obligation
for uniformity of treatment of Participants, or holders or beneficiaries of LTIP
Awards. The terms and conditions of LTIP Awards and the Committee’s
determinations and interpretations with respect thereto need not be the same
with respect to each Participant (whether or not such Participants are similarly
situated).

 

-2-



--------------------------------------------------------------------------------

VIII. Confidentiality, Non-Solicitation

 

  (A) Each Participant shall agree that in consideration of receiving the LTIP
Award and the potential benefits provided by the LTIP Award, to each of the
following:

 

  (B) At no time during the Participant’s employment nor at any time following
the Participant’s termination of Employment (the “Termination Date”), the
Participant shall not communicate, furnish, divulge or disclose in any manner to
any Person any Confidential Information (as defined herein) without the prior
express written consent of the Company other than in the course of the
Participant’s employment. After the Termination Date, the Participant shall not,
without the prior written consent of the Company, or as may otherwise be
required by law or legal process, communicate or divulge such Confidential
Information to anyone other than the Company and its designees.

For purposes of this section, the term “Confidential Information” shall mean
financial information about the Company or any of its Affiliates, contract terms
with vendors and suppliers, customer and supplier lists and data, know-how,
software developments, inventions, formulae, technology, designs and drawings,
or any Company or any of its Affiliates property or confidential information
relating to research, operations, finances, current and proposed products and
services, vendors, customers, advertising, costs, marketing, trading,
investment, sales activities, promotion, manufacturing processes, or the
business and affairs of the Company or any of its Affiliates generally, trade
secrets and such other competitively-sensitive information, except that
Confidential Information shall not include any information that was or becomes
generally available to the public (i) other than as a result of a wrongful
disclosure by the Participant, (ii) as a result of disclosure by the Participant
during the Participant’s Employment that the Participant reasonably and in good
faith believed was required by the performance of his or her duties, or
(iii) any information compelled to be disclosed by applicable law or
administrative regulation; provided that the Participant, to the extent not
prohibited from doing so by applicable law or administrative regulation, shall
give the Company written notice of the information to be so disclosed pursuant
to clause (iii) of this sentence as far in advance of its disclosure as is
practicable.

 

  (C) At no time during the Participant’s employment and for the two years
following the Termination Date, the Participant shall not directly or indirectly
employ or seek to employ any person employed by the Company or any of its
Affiliates as of the Termination Date or who left the employment of the Company
or its Affiliates coincident with, or within six months prior to or after, the
Termination Date, or otherwise encourage or entice any such person to leave such
employment (provided that this limitation shall not apply either to persons who
had not become employed by the Company or an Affiliate before the Termination
Date or to persons whose employment ended at any time as a result of the
Company’s or an Affiliate’s termination of those individuals without cause).

 

  (D) At no time during the Participant’s employment and for the two years
following the Termination Date, the Participant shall not (i) become employed
by, enter into a consulting arrangement with or otherwise agree to perform
personal services for a Competitor (as defined herein); (ii) acquire an
ownership interest, or an option to purchase an ownership interest in a
Competitor, other than a publicly traded Competitor provided that ownership or
option position in such publicly traded Competitor does not exceed 5%;
(iii) solicit any business of the Company or any of its Affiliates on behalf of
or for the benefit of a Competitor; or (iv) interfere with, or attempt to
interfere with, business relationships (whether formed before, on or after the
date of the LTIP Award) between the Company or any of its Affiliates and its
customers, clients, or suppliers of the Company or its Affiliates.

 

-3-



--------------------------------------------------------------------------------

  (E) For purposes of the section, “Competitor” means any Person that produces
blowmolded plastic containers or produces or provides any other product or
service of the Company or its Affiliates that represents, as of the Termination
Date, at least 10% of the consolidated revenues of the Company (including,
without limitation, products or services that the Participant is aware, as of
the Termination Date, that the Company or any of its Affiliates had specific
plans (as evidenced through the most recent annual corporate business plan or by
resolutions of the Board) to produce or provide during the twelve month period
following the Termination Date and such products or services are reasonably
anticipated to represent at least 10% of the consolidated revenues of the
Company within the two years following the Termination Date) that are
competitive with those sold by a business that is being conducted by the Company
or any Affiliate at the time in question and was being conducted at the
Termination Date. Notwithstanding anything to the contrary in this section,
goods or services shall not be deemed to be competitive with those of the
Company or any Affiliate solely as a result of the Participant’s being employed
by or otherwise associated with a business of which a unit is in competition
with the Company or any Affiliate (a “Competitive Unit”) but as to which unit
the Participant does not have direct or indirect responsibilities for the
products or services involved; provided, that such Competitive Unit contributes
less than 25% of the consolidated revenues for the most recently completed
fiscal year of such business.

 

  (F) Upon the Termination Date, the Participant shall return to the Company
immediately all memoranda, books, papers, plans, information, letters and other
data, and all copies thereof or therefrom, in any way relating to the business
of the Company or any Affiliate, except that you may retain only those portions
of personal notes, notebooks and diaries that do not contain Confidential
Information and any personal address books (whether in print or electronic
form). Further, the Participant may not retain or use for the Participant’s own
benefit, purposes or account or the benefit, purposes or account of any other
person, firm, partnership, joint venture, association, corporation or other
business designation, entity or enterprise, other than the Company and any
Affiliates, at any time any trade names, trademark, service mark, other
proprietary business designation, patent, or other intellectual property of the
Company or Affiliates.

 

  (G) Participant acknowledges that monetary damages will not be an adequate
remedy for the Company in the event of a breach of this Article VIII, and that
it would be impossible for the Company to measure damages in the event of such a
breach. Therefore, Participant agrees that, in addition to other rights that the
Company or its Affiliates may have, the Company of its Affiliate is entitled to,
seek an injunction preventing the Participant from any breach of this
Article VIII.

IX. Recovery of LTIP Award

If the Committee determines that the Participant (a) engaged in conduct that
constituted Cause (as defined herein) at anytime within 6 months after receipt
of the payment pursuant to an LTIP Award, (b) engaged in conduct during the 6
month period after the Participant’s Termination Date that would have
constituted Cause if the Participant had not ceased to provide services,
(c) violates the terms of Article VIII of the LTIP, or (d) violated any other
restriction on the Participant’s post-termination activities established under
any agreement with the Company or any Affiliate or other Company or any
Affiliate policy or arrangement during the 6 months after the Participant’s
Termination Date, then the Participant shall immediately repay to the Company
the most recent amount paid to the Participant pursuant to an LTIP Award.

 

-4-



--------------------------------------------------------------------------------

For purposes of the LTIP, the term “Cause” means (a) “Cause” as defined in any
employment agreement then in effect between the Participant and the Company or
if not defined therein or, if there shall be no such agreement, (b) the willful
failure or refusal by such Participant to perform his or her duties to the
Company or its Affiliates (other than any such failure resulting from such
Participant’s incapacity due to physical or mental illness), which has not
ceased within ten days after a written demand for substantial performance is
delivered to such Participant by the Company, which demand identifies the manner
in which the Company believes that such Participant has not performed such
duties; (c) the willful engaging by such Participant in misconduct which is
materially injurious to the Company or its Affiliates, monetarily or otherwise
(including breach of any confidentiality or non-competition covenants to which
such Participant is bound); (d) the conviction of such Participant of, or the
entering of a plea of nolo contendere by such Participant with respect to, a
felony or to any crime which is materially injurious to the Company or its
Affiliates; or (e) substantial or repeated acts of dishonesty by such
Participant in the performance of his/her duties to the Company or its
Affiliates.

X. Successors and Assigns

The LTIP shall be binding on all successors and assigns of the Company and the
Participants, including, without limitation, the estate of each such Participant
and the executor, administrator or trustee of such estate, and any receiver or
trustee in bankruptcy or any other representative of the Participant’s
creditors.

XI. Non-transferability of LTIP Awards

Unless otherwise determined by the Committee, an LTIP Award shall not be
transferable or assignable by the Participant. An LTIP Award payable after the
death of a Participant shall be paid to the Participant’s beneficiary, if any on
file with the Company or, if none, the Participant’s estate.

XII. Amendments or Termination

The Committee may amend, alter or discontinue the LTIP, but no amendment,
alteration or discontinuation shall be made which, without the consent of a
Participant, would materially adversely impair any of the rights under any LTIP
Award theretofore granted to such Participant under the LTIP; provided, however,
that the Committee may amend the LTIP in such manner as it deems necessary to
permit the granting of LTIP Awards meeting the requirements of the Code or other
applicable laws (including, without limitation, to avoid adverse tax
consequences to the Company or any Participant).

Without limiting the generality of the foregoing, to the extent applicable,
notwithstanding anything herein to the contrary, this LTIP and LTIP Awards
issued hereunder shall be interpreted in accordance with Section 409A of the
Code and Department of Treasury regulations and other interpretative guidance
issued thereunder, including without limitation any such regulations or other
guidance that may be issued after the Effective Date. Notwithstanding any
provision of the LTIP to the contrary, in the event that the Committee
determines that any amounts payable hereunder will be taxable to a Participant
under Section 409A of the Code and related Department of Treasury guidance prior
to payment to such Participant of such amount, the Company may (a) adopt such
amendments to the LTIP and LTIP Awards and appropriate policies and procedures,
including amendments and policies with retroactive effect, that the Committee
determines necessary or appropriate to preserve the intended tax treatment of
the benefits provided by the LTIP and LTIP Awards hereunder, and/or (b) take
such other actions as the Committee determines necessary or appropriate to avoid
the imposition of an additional tax under Section 409A of the Code.

 

-5-



--------------------------------------------------------------------------------

XIII. International Participants

With respect to Participants who reside or work outside the United States of
America, the Committee may, in its sole discretion, amend the terms of the LTIP
or LTIP Awards with respect to such Participants in order to conform such terms
with the requirements of local law or to obtain more favorable tax or other
treatment for a Participant, the Company or an Affiliate.

XIV. Choice of Law

The LTIP shall be governed by and construed in accordance with the laws of the
State of Delaware without regard to conflicts of laws.

XV. Effectiveness of the LTIP

The LTIP shall be effective as of February 10, 2010.

 

-6-